SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

375
CA 16-01384
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


LINDSAY A. HELENBROOK, PLAINTIFF-APPELLANT,

                      V                                            ORDER

DENNIS J. HELENBROOK, DEFENDANT-RESPONDENT.


LINDSAY A. HELENBROOK, PLAINTIFF-APPELLANT PRO SE.

DENNIS J. HELENBROOK, DEFENDANT-RESPONDENT PRO SE.


     Appeal from an order of the Supreme Court, Erie County (Deborah
A. Chimes, J.), entered December 17, 2015. The order denied the
motion of plaintiff for summary judgment and dismissed the summons
with notice.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:    March 24, 2017                      Frances E. Cafarell
                                                Clerk of the Court